Citation Nr: 0412028	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 35, 
Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Administrative information contained in the education folder 
indicates that the  veteran had a period of active service 
from December 1960 to May 1989.  The record further states 
that the veteran died in October 1989.  The appellant is the 
veteran's son.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal (the award of educational 
assistance beyond the appellant's May 26, 1997, delimiting 
date).


FINDINGS OF FACT

1.  The appellant's date of birth is March [redacted], 1970, and he 
is the veteran's son.

2.  The veteran was awarded a permanent and total disability 
rating (TDIU) effective May 26, 1989.

3.  The appellant was originally awarded educational 
assistance benefits in November 1989, approved for the 
completion of courses to obtain a Bachelor's degree in 
education.

4.  The appellant completed his course requirements and 
obtained a Bachelor's degree in education in December 1992.
5.  In February 1993, VA notified the appellant that his 
educational assistance allowance was discontinued as of his 
December 1992 graduation date; VA further informed the 
appellant that his remaining entitlement consisted of 13 
months and two days of educational assistance benefits. 
6.  The appellant's delimiting date for the receipt of his 
educational assistance benefits was May 26, 1997.

7.  The appellant reached the age of 31 years old on March 
[redacted], 2001.

8.  The appellant first applied for an extension of his 
delimiting date for the receipt of educational assistance 
benefits, in order to obtain a Master's degree in education, 
in March 2003; on his application, the appellant indicated 
that he began courses for this degree program in April 2002.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 35, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 
21.3041, 21.3043 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are generally applicable claims like 
the one now before the Board. 

In this case, the Board observes that the appellant was 
appropriately notified in the RO's March 2003 determination 
and in the May 2003 statement of the case as to the laws and 
regulations governing entitlement to the benefits sought, the 
evidence considered, and the reasons for the RO's 
determination.  The appellant was also notified, however, 
that the law precludes the award of any additional 
educational assistance benefits to him at this time, and that 
the law (and not the facts) mandates the outcome of his 
claim.  Moreover, the main facts relevant to a proper 
evaluation of this claim, namely the appellant's date of 
birth, the delimiting date for his receipt of educational 
assistance benefits, and the date of his pending claim, are 
not in dispute.  As discussed below, the appellant's 
arguments in favor of entitlement to benefits do not comport 
with governing law and regulations and do not contradict any 
of the facts relied upon herein.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, there is no 
need for any further consideration of the VCAA at this time, 
and the Board will proceed to adjudicate the merits of the 
claim. 

Analysis of the Claim

The record reveals that the appellant is the veteran's son, 
and his date of birth is March [redacted], 1970.  The veteran was 
awarded a permanent and total disability rating (TDIU) 
effective on May 26, 1989, the day after his discharge from 
active service.    The veteran died in October 1989.
Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from service-
connected disability (TDIU).  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2003).  The 
appellant, upon application in August 1989 based upon the 
veteran's receipt of a TDIU rating, was first awarded 
educational assistance benefits by the RO in November 1989.  

The veteran's November 1989 educational assistance benefits 
award consisted of approval by the RO for a program of 
education to achieve a Bachelor's degree in education.  On 
his application, the appellant indicated that his ultimate 
goal was the receipt of a Master's degree in education from 
the same educational institution.  The record reflects that 
the appellant completed his initial program requirements and 
received a Bachelor's degree in education upon his graduation 
in December 1992.  Thereafter, the appellant notified the RO 
in a January 1993 communication of his graduation.  The 
appellant did not at that time submit a new application for 
benefits in order to complete a program for his Master's 
degree in education.

In February 1993, VA notified the appellant that his 
educational assistance allowance was discontinued effective 
as of the date of his graduation in December 1992.  VA told 
the appellant that he had 13 months and two days of 
educational assistance benefits remaining for use.

In March 2003, the appellant submitted a new application for 
educational assistance benefits to the RO.  On this form, the 
appellant reported that he began his Master's degree program 
in education in April 2002.  Thereafter, in a later March 
2003 communication, the RO informed the appellant that he was 
ineligible for additional benefits because the law required 
him to use these benefits prior to the expiration of his 
delimiting date of May 26, 1997.  The appellant thereafter 
appealed this determination, and requested an extension of 
his delimiting date so that he may complete his education.

In response to the RO's denial of benefits, the appellant 
states that he had to suspend the pursuit of his education 
for the period of the Fall of 1990 through May 2002 because 
of health problems.  He reports that he was diagnosed with a 
chronic liver disease in the Fall of 2000, causing him to 
suffer debilitating symptoms and side effects from the 
medications he was required to use in order to treat this 
condition.  In the Fall of 2001, he was told that he was a 
good candidate for a liver transplant, and was placed on a 
transplant list.  He states that he received a liver 
transplant in May 2002, which greatly improved his health 
thereafter.  The appellant has also submitted two recent 
statements from his treating physician since 2000, G. 
Everson, M.D., who confirms that prior to his transplant, the 
appellant was too ill to continue his education, and was 
advised to drop out of school by his doctors.  Dr. Everson 
also reports that the appellant, since his transplant, has 
been able to continue his education. 

Under 38 C.F.R. § 21.3041(a) (2003), the basic beginning date 
of eligibility for educational assistance is normally the 
date the child reaches age 18, or the date of the child's 
completion of secondary schooling, whichever occurs first.  
The basic ending (delimiting) date for educational assistance 
is the date of the child's 26th birthday.  38 C.F.R. 
§ 21.3041(c) (2003).  There is an exception to this timeline 
when a veteran is awarded TDIU after his child's 18th 
birthday, but before the child's 26th birthday.  In such 
circumstances, the beginning date of eligibility is the 
effective date of TDIU, or the date of notice of this award, 
whichever is more advantageous.  See 38 C.F.R. 
§ 21.3041(b)(2)(ii).  Accordingly, the RO determined that the 
appellant's beginning date of eligibility for educational 
assistance was May 26, 1989, the effective date of the 
veteran's award of TDIU.  Furthermore, the ending date of 
eligibility is also modified in this situation, to be the 
later of the appellant's 26th birthday, or eight years from 
the effective date of the TDIU award.  See 38 C.F.R. 
§ 21.3041(d)(1) (2003).  The RO determined that the 
appropriate modified ending date (or delimiting date) for the 
appellant's use of educational assistance benefits was May 
26, 1997, eight years after the effective date of the 
veteran's TDIU award.  The Board observes that VA law further 
holds, however, that in no case may a modified ending 
(delimiting) date be later than the eligible person's 31st 
birthday.  Id.  The appellant's 31st birthday was March [redacted], 
2001.

A child of a veteran may be afforded Chapter 35 benefits 
beyond his delimiting date under certain circumstances.  If, 
before his delimiting date, he is in pursuit of a program of 
education and he suspends the pursuit of such program of 
education prior to his delimiting date, and the suspension 
was due to conditions beyond his control, he may extend his 
benefits beyond the original delimiting date.  In no such 
event, however, shall Chapter 35 benefits be afforded beyond 
the original delimiting date plus a period of time equal to 
the period such person was required to suspend the pursuit of 
her program, or beyond his 31st birthday, whichever is 
earlier.  38 U.S.C.A. § 3512(d) (West 2002); 38 C.F.R. §§ 
21.3040(d), 21.3041(e), 21.3043 (2003).  38 C.F.R. § 21.3043 
delineates five instances where an eligible person may be 
considered to have suspended his program of education due to 
circumstances beyond his control, including where pursuit of 
his program is precluded because of his own illness.  
38 C.F.R. § 21.3043(d).  A program of education means any 
curriculum or any combination of unit courses or subjects 
pursued at an educational institution which is generally 
accepted as necessary to fulfill the requirements for the 
attainment of a predetermined and identified educational, 
professional or vocational objective.  See 38 U.S.C.A. 
§ 3501(a)(5) (West 2002); 38 C.F.R. § 21.3021(h) (2003).

The appellant's prevailing argument here is that he had to 
suspend his education due to his severe health problems, and 
so he should be afforded an extension of his delimiting date 
now because he is now healthy enough to continue his 
education, and obtain his Master's degree.  Here, the Board 
recognizes that the appellant has submitted a valid reason as 
to why he had to wait to pursue his Master's degree, namely 
his liver disease.   38 C.F.R. § 21.3043(d).  The Board, 
however, is hesitant to agree that the appellant actually 
"suspended" a "program of education."  In this case, the 
appellant was initially approved for the completion of a 
Bachelor's degree - not his Master's degree - a program he 
completed in December 1992, and despite his statement that 
his health from the Fall of 1990 on prevented him from 
continuing with his education.  It is therefore apparent that 
the appellant completed the program for which he was 
initially approved.  Moreover, after the receipt of his 
Bachelor's degree, the appellant informed the RO that this 
program was completed, and did not submit any application at 
that time for a new program of education, such as for the 
completion of a Master's degree.  See 38 U.S.C.A. § 3513 
(West 2002); 38 C.F.R. §§ 21.1030, 21.3030 (2003) (an 
individual must file a formal claim for educational 
assistance for pursuit of a program of education, indicating 
the proposed place of training, the school or training 
establishment, the objective of the program of education, and 
such other information as the Secretary of VA may require.)  
Accordingly, the appellant, at the time of his severe medical 
problems, was not actually in the midst of an approved 
educational program (such as his Master's degree) that he had 
to suspend, as defined by VA law. 

Second, the Board cannot, in any case, grant the appellant's 
request for an extension of the May 26, 1997, delimiting date 
based upon any such suspension because he has attained the 
age of 31, an age at which he is prohibited from receiving 
any further VA educational assistance benefits.  The RO 
received the pending claim in March 2003, slightly before the 
appellant's 33rd birthday.  As noted earlier, VA law provides 
that the delimiting date for the receipt of educational 
assistance benefits in a case like the appellant's may not be 
extended beyond his 31st birthday.  See 38 C.F.R. 
§ 21.3041(d)(1) (2003).  There is a very limited exception to 
this rule, applicable in certain specified circumstances 
concerning when a recipient of benefits is in the midst of 
completing a course when he turns 31, see 
38 C.F.R. §§ 21.3041(e)(2), 21.3044(a) (2003), but, based on 
the facts as reported by the appellant and shown in records, 
this exception is not for application here. 

The Board is highly sympathetic to the appellant's medical 
circumstances, but is constrained to follow VA laws and 
regulations defining when a program of education may be 
considered as suspended so as to continue it at a later date, 
and, moreover, to follow the strict age limitations set out 
under the law.  As such, the Board has no choice but to deny 
this appeal.  The regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  Therefore, the 
appellant is not eligible to receive educational assistance 
benefits under Chapter 35 as a matter of law.  The Board has 
carefully reviewed the entire record in this case.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than 
the facts, is dispositive, the benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107 (West 2002) are 
not for application.  


ORDER

Entitlement to an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 35, 
Title 38, United States Code, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



